ORDER

PER CURIAM.
Michael T. Haywood (“Defendant”) appeals from the ruling of the trial court denying his Motion for Judgment of Acquittal. On appeal, Defendant argues that there was insufficient evidence to support his conviction. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 30.25(b).